ORDER

Upon consideration of FAG Kugelfischer Georg Schafer AG et al.’s unopposed motion to sever and voluntarily dismiss appeal 02-1124,
IT IS ORDERED THAT:
(1) The motions are granted. All sides shall bear their own costs in 02-1124.
(2) SKF USA Inc. et ah, Ina Walzlager Schaeffler OHG et ah, the United States, and The Torrington Company are requested to inform this court, within 14 days of the date of filing of this order, how they believe that appeals 02-1103, -1123, -1180, and -1181 should proceed.
(3) The revised official captions are reflected above.